—In an action to recover damages for medical malpractice, etc., the defendants appeal from an order of the Supreme Court, Westchester County (Fredman, J.), dated March 27, 2000, which granted that branch of the plaintiffs’ motion which was for leave to enter a judgment against the defendant Linus Chuang upon his failure to timely answer the complaint.
Ordered that the appeal by the defendant Westchester Medical Center is dismissed, as that defendant is not aggrieved by the order appealed from (see, CPLR 5511); and it is further,
*396Ordered that the order is reversed insofar as reviewed, on the law and as a matter of discretion, that branch of the plaintiffs’ motion which was for leave to enter a judgment against the defendant Linus Chuang is denied, and the answer of the defendant Linus Chuang is deemed served; and it is further,
Ordered that the defendant Linus Chuang is awarded one bill of costs.
The delay by the defendant Linus Chuang in answering the complaint was short, not willful, and supported by a reasonable excuse (see, Stone v County of Nassau, 272 AD2d 392). Additionally, although terse, Chuang’s affidavit of merits set forth sufficient facts to establish a meritorious defense (see, Stone v County of Nassau, supra; Concepcion v Talon Realty Corp., 258 AD2d 494). For these reasons, and in light of the strong public policy in favor of resolving cases on the merits (see, Workman v Amato, 231 AD2d 627), we find that the Supreme Court improperly granted that branch of the plaintiffs’ motion which was for leave to enter a default judgment against Chuang. S. Miller, J. P., McGinity, Feuerstein and Smith, JJ., concur.